 In the Matter of LUDER'S MARINE AND CONSTRUCTION COMPANYandINDUSTRIALUNION OF MARINE AND SHIPBUILDING WOR]KERS OFAMERICA, C. I. O.'Case No. R-5674.-Decided July 22, 1943Mr. A. E. Luders, Jr.,of Stamford, Conn., for the Company.Mr. Max Delson,of New York City, for the Union.Miss Melivern R. Krelow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Industrial Union of Marine and Ship-buildingWorkers of America, C. I. 0., herein called the Union,alleging that a question affecting commerce had arisen concerningthe representation of employees of Luder's Marine and Construc-tion Company, Stamford, Connecticut, herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before Sidney Reitman, Trial Examiner.Said hearing was held at Stamford, Connecticut, on July 9, 1943.The Company and the Union appeared, participated, and were af-forded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.TheTrial Examiner's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYLuder'sMarine and Construction Company is a New York cor-poration having its principal place of business in Stamford, Con-necticut, where it is engaged in the designing, building, repairing,and sale of boats.During the 12-month period preceding July 1,51 N. L. R. B., No. 107.637 638DECISIONS OF NATIONAL LABOR RELATIONS BOARD1943, the Company purchased raw materials valued in excess of$100,000, approximately 80 percent of which were shipped to theCompany from points outside the State of Connecticut.Duringthe same period, the Company sold finished products valued in excessof $100,000, substantially all of which was shipped by the Companyto, points outside the State of Connecticut.The Company admitsthat it is engaged in" commerce within the meaning of the NationalLabor Relations Act.II.THEORGANIZATION INVOLVEDIndustrial Union of Marine and Shipbuilding Workers of Americais a labor organization affiliated with the Congress of Industrial Or-ganizations admitting to membership employees of the Company.M. THEQUESTION CONCERNINGREPRESENTATIONThe parties stipulated that a question affecting commerce had arisenconcerning the representation of employees of the Company, in thatthe Union requested the Company to bargain with it with respect tosaid employees, but that the Company refusedunlessand until theUnion is certified by the Board. ,A statement of the Regional Director, introduced in evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found to be appropriate.,We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial accordance with a stipulation of the parties,that all production and maintenance employees of the Company, in-cluding snappers, leading men, storeroom workers, toolroom workers,and firewatchers, but excluding timekeepers, office employees, drafts-men, technical engineers, watchmen and guards who are sworn in asauxiliary members of the armed forces, assistant foremen, foremenand all other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise- effect changes in the status ofemployees, or effectively recommend such action, constitute a unitIThe Regional Director reported that the Union submitted 555 application cards, 526of which bear the names of employees whose names appear on the Company's pay rolldated June 6, 11343,containing the names of 1,024 employees in the unit.Of the 526cards presented,515 were dated between February and June 1943,11were undatedor incomplete.Four hundred sixty-six of the 526 cards bear apparently genuine signatures,and 60 bear printed names. LUDER'S MARINE AND CONSTRUCTION COMPANY639appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of our Direction of Elec-tion, subject to the limitations and additions set forth therein 2DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9. (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Luder's Marineand Construction Company, Stamford, Connecticut, an election bysecret ballot shall be conducted as early as possible, but not laterthan thirty (30) days' from the date of this Direction, under thedirection and supervision of the Regional Director for the SecondRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 10, of said Rulesand Regulations, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed -forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause, to determine whether or not they desire to be representedby Industrial Union, of Marine and Shipbuilding Workers of Amer-ica, C. I. 0., for the purposes of collective bargaining.2At the hearing,the Union'swritten request for withdrawal of unfair labor practicocharges in Case No.2-C-5182 which had been approved by the Regional Director onJune 24, 1943,and its waiver with respect to the right to protest an election in this caseon any grounds set forth in that'proceeding,were introduced in evidence.